DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of Species A, Claims 1 through 15, in the reply filed on January 14, 2022 is acknowledged.
Claims 16 through 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0085] of the specification, no description of element 1400 is made in reference to Figure 14.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, “the thickness of crystalline piezo material” (lines 8-9) lacks positive antecedent basis.  It appears that this latter phrase is referring to an earlier phrase of “a thickness of crystalline material” (line 8).  However, the earlier phrase does not include the term of “piezo”, which raises some confusion as to what the latter phrase is referring to.  
Also, in Claim 1, it is unclear what is meant by “exposed backside region” (1st occurrence on line 9 and 2nd occurrence on line 16).  This feature is discussed in  paragraph [0088] of the specification, which states in part:
“The patterning forms a trench region (or via structure) by causing formation of an exposed portion of the surface region through a pattern provided in the first-etched epitaxial material 1521”.

It appears that the phrase in Claim 1 contradicts paragraph [0088] of the specification because in no way does “exposed backside region” imply the shape of a “trench region” or “via structure”. Moreover, the phrase does not make any reference to the “surface region” of the bulk substrate structure, thus, some confusion is raised with this phrase.
In order to avoid this rejection, the examiner suggests changing the phrase to agree with the language in paragraph [0088] of the specification.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
The closest prior art reference is directed to U.S. Publication 2009/0127978 of Asai et al (hereinafter “Asai”).
Asai discloses a method for fabricating a monolithic filter ladder network, the monolithic filter ladder network (Fig. 15) comprising a plurality of crystalline acoustic resonator devices, numbered from R1 to RN, where N is an integer greater than 1, configured on a common substrate member, the method comprising:
providing a bulk substrate structure (e.g. 1, 82, in Figs. 4A to 4F), having a [top] surface region, and a thickness of material, the bulk substrate structure having a first [left] recessed region [left side of 50] and a second [right] recessed region [right side of 50], and a support member (50) disposed between the first recessed region and the second recessed region;
forming a thickness of crystalline piezo material (4) overlying the surface region, the thickness of crystalline piezo material having a bottom exposed backside region configured with the first recessed region and a contact region (81, in Fig. 4D) configured with the second recessed region;
forming a first electrode member (5) overlying an upper portion of the thickness of crystalline piezo material; and
forming a second electrode member (3) overlying a lower portion of the thickness of crystalline piezo material to sandwich the thickness of crystalline piezo material with the first electrode member and the second electrode member, the second electrode 
However, Asai does not mention any first and second electrode terminals or any 
dielectric material overlying at least the first and second electrode members and the surface region of the bulk substrate structure.  Also, Asai does not form an acoustic reflector structure configured overlying the first electrode member, the upper portion, the lower portion, and the second electrode member.  To modify Asai by adding such features would not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because such a modification would destroy the overall structure of the monolithic filter ladder network of Asai.
Accordingly, Claims 1 through 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b.	Japanese Patent Publication, JP 2007-28594 discloses a filter ladder network having one recessed region (e.g. 102, in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896